991 S.W.2d 802 (1998)
Donald Ray GRAHAM, Appellant,
v.
The STATE of Texas.
No. 1124-97.
Court of Criminal Appeals of Texas, En Banc.
September 30, 1998.
Bruce N. Smith, Beaumont, for appellant.
David W. Barlow, Asst. Dist. Atty., Beaumont, Matthew Paul, State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant, Donald Ray Graham, of attempted murder and assessed punishment at imprisonment for ten years. The Ninth Court of Appeals affirmed the conviction. Graham v. State, 950 S.W.2d 724 (Tex.App.Beaumont 1997). We granted appellant's petition for discretionary review to address the Court of Appeals' decision concerning lesser included offenses.
Appellant has died. Under our precedents, the death of an appellant during the pendency of his appeal deprives this Court and the Court of Appeals of jurisdiction. Ryan v. State, 891 S.W.2d 275 (Tex.Crim. App.1994); Tex.R.App. Proc. 7.1(a)(2). Accordingly, appellant's petition for discretionary review is dismissed, and the Ninth Court of Appeals is directed to withdraw *803 its prior opinion and permanently abate the appeal of this case.